                                                                 Case 20-33948 Document 402 Filed in TXSB on 09/30/20 Page 1 of 10




                                                                                                    UNITED STATES BANKRUPTCY COURT                                                                                                            MOR ‐ 1
                                                                                                      SOUTHERN DISTRICT OF TEXAS
                                                                                                         Houston        Division

[1] Case Name: FIELDWOOD ENERGY LLC, et al.                                                                                                                           Petition Date:       August 3 and August 4, 2020
    Case Number: 20‐33948
    Month: August 2020

   in $ thousands                                                                            MONTHLY OPERATING REPORT SUMMARY FOR AUGUST 2020
   Month                                                                  Aug‐20            Sep‐20        Oct‐20         Nov‐20        Dec‐20                               Jan‐21
   REVENUES (MOR‐6)                                                 $          36,633
   INCOME BEFORE INT, DEPREC./TAX (MOR‐6)                                      (6,701)                                                                                                     [2]
   NET INCOME (LOSS) (MOR‐6)                                                  (39,032)
   PAYMENTS TO INSIDERS (MOR‐9)                                                   154
   PAYMENTS TO PROFESSIONALS (MOR‐9)                                              180
   TOTAL DISBURSEMENTS (MOR‐8)                                      $          26,233

   ***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***


                                            REQUIRED INSURANCE
                                    MAINTAINED AS OF SIGNATURE DATE                                                                                                                                                                  Circle One
   Type of Insurance                                                Check Yes/No           Exp. Date                         Are all accounts receivable being collected within terms? [3]                                        Yes             No
   Named Windstorm and Operational Risk                                 Yes (X) No ()         5/31/2021                      Are all post‐petition liabilities, including taxes, being paid within terms?                         Yes             No
   Workers Compensation                                                 Yes (X) No ()         6/30/2021                      Have any pre‐petition liabilities been paid?                                                         Yes             No
   Automobile Liability                                                 Yes (X) No ()         6/30/2021                           If so, describe: Payments made in accordance with First Day Orders
   Non‐Owned Aircraft Liability                                         Yes (X) No ()         6/30/2021
   General Liability                                                    Yes (X) No ()         6/30/2021                      Are all funds received being deposited into DIP bank accounts?                                       Yes             No
   Umbrella and Excess Liability                                        Yes (X) No ()         6/30/2021                      Were any assets disposed of outside the normal course of business?                                   Yes             No
   Oil Spill Financial Liability                                        Yes (X) No ()        6/30/2021                            If so, describe:
   Commercial Crime Insurance                                           Yes (X) No ()        9/30/2020                       Are all U. S. Trustee Quarterly Fee Payments current?                                                Yes             No
   Directors and Officers Liability (D&O)                               Yes (X) No ()        6/30/2021                       What is the status of your Plan of Reorganization ?
   Kidnap and Ransom Insurance                                          Yes (X) No ()       12/17/2021                           Plan discussions ongoing between the Company and various constituents
   Cyber Risk                                                           Yes (X) No ()        5/31/2021
   Office Contents and Equipment                                        Yes (X) No ()        9/29/2020                       I certify under penalty of perjury that the following complete Monthly Operating Report (MOR), consisting of MOR‐1
   ATTORNEY NAME:                                                   Alfredo Perez                                             through MOR‐9 plus attachments, is true and correct.
   FIRM:                                                            Weil,Gotshal & Manges LLP
   ADDRESS:                                                         700 Louisiana Street
   ADDRESS:                                                         Suite 1700                                               Signed:
   CITY, STATE ZIP:                                                 Houston, TX 77002‐2755                                                                                       (Original Signature)
   TELEPHONE:                                                       (713) 546 ‐ 5040
                                                                                                                             Title:              Chief Financial Officer

   Notes:
   [1] The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as applicable, are: Dynamic Offshore Resources NS, LLC (0158); Fieldwood Energy LLC (6778);
   Fieldwood Energy Inc. (4991); Fieldwood Energy Offshore LLC (4494); Fieldwood Onshore LLC (3489); Fieldwood SD Offshore LLC (8786); Fieldwood Offshore LLC (2930); FW GOM Pipeline, Inc. (8440); GOM Shelf LLC (8107);
   Bandon Oil and Gas GP, LLC (9172); Bandon Oil and Gas, LP (9266); Fieldwood Energy SP LLC (1971); Galveston Bay Pipeline LLC (5703); and Galveston Bay Processing LLC (0422).
   [2] This figure represents income from operations plus depreciation, depletion and amortization
   [3] The Company has commenced collection efforts for approximately $19.4 million of past due joint operating agreement related receivables
          Case 20-33948 Document 402 Filed in TXSB on 09/30/20 Page 2 of 10


                                                              UNITED STATES BANKRUPTCY COURT
                                                                SOUTHERN DISTRICT OF TEXAS
                                                                        Houston    Division

[1] Case Name: FIELDWOOD ENERGY LLC, et al.                                          Petition Date: August 3 and August 4, 2020
    Case Number: 20‐33948
    Month: August 2020

                                                 MONTHLY OPERATING REPORT NOTES FOR AUGUST 2020

INTRODUCTION:


This monthly operating report ("MOR") is unaudited and does not purport to represent financial statements prepared in accordance with accounting
principles generally accepted in the United States ("GAAP"), and it is not intended to fully reconcile to the consolidated financial statements prepared by
the Debtors. Information contained in this MOR has been derived from the Debtors' books and records, but does not reflect in all circumstances
presentation for GAAP or SEC reporting purposes. Therefore, in order to comply with their obligations to provide MORs during these chapter 11 cases,
the Debtors have prepared this MOR using the best information presently available to them, which has been collected, maintained, and prepared in
accordance with their historical accounting practices. Accordingly, this MOR is true and accurate to the best of the Debtors’ knowledge, information, and
belief, based on currently‐available data. The results of operations and financial position contained herein are not necessarily indicative of results that
may be expected for any period other than full calendar month‐ending August 31, 2020, or for the full year, and may not necessarily reflect the
Debtors' future consolidated results of operations and financial position.

RESERVATION OF RIGHTS:
This MOR is limited in scope, covers a limited time period, and has been prepared solely for the purpose of complying with the monthly reporting
requirements of the Debtors' chapter 11 cases. The unaudited financial statements have been derived from the Debtors' books and records. The
information presented herein has not been subject to all procedures that typically would be applied to financial information presented in accordance
with GAAP. Upon the application of such procedures, the Debtors believe that the financial information could be subject to material change. The
information furnished in this MOR includes normal recurring adjustments, but does not include all of the adjustments that typically would be made for
interim financial statements presented in accordance with GAAP.

GLOBAL NOTES:
Given the complexity of the Debtors’ business, inadvertent errors or omissions may have occurred. Accordingly, the Debtors hereby reserve all of their
rights to dispute the validity, status, enforceability, or executory nature of any claim amount, agreement, representation, or other statement set forth in
this MOR. Further, the Debtors reserve the right to amend or supplement this MOR, if necessary, but shall be under no obligation to do so.

NOTES TO MOR 2 ‐ 3:
Liabilities Subject to Compromise (“LSTC”): LSTC represent the Debtors' estimate of pre ‐petition claims to be resolved in connection with the chapter 11
cases. As a result of the chapter 11 filings, the payment of pre‐petition liabilities are subject to compromise or other treatment under a plan of
reorganization. The determination of how such liabilities will ultimately be settled or treated cannot be made until the Bankruptcy Court approves a
chapter 11 plan of reorganization. Accordingly, the ultimate amount of such liabilities is not determinable at this time. Prepetition liabilities that are
subject to compromise under ASC 852 are preliminary and may be subject to, among other things, future adjustments depending on Court actions,
further developments with respect to disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such
claims, rejection of executory contracts, continued reconciliation or other events.

Values in the consolidated balance sheet represent rounded numbers. Accordingly, subtotals may not agree to the summation of the rounded numbers
presented.

NOTES TO MOR‐5:
The accounts payable and accounts receivable agings are presented on a consolidated basis for the Debtors.

NOTES TO MOR‐6:
The income statement is presented on a consolidated basis for the Debtors. The information provided in the income statements reflect activity for the
full calendar month‐ending August 31, 2020.

Values in the consolidated income statement represent rounded numbers. Accordingly, subtotals may not agree to the summation of the rounded
numbers presented.

NOTES TO MOR‐8:
Although payment of prepetition claims is generally not permitted, the Bankruptcy Court has authorized the Debtors to pay certain prepetition claims in
designated categories. This relief generally was designed to preserve the value of the Debtors’ business and assets. The Debtors have paid and continue
to pay undisputed postpetition obligations in the ordinary course of business.

NOTES TO MOR‐9:
The list of insiders is consistent with public disclosures and other filings associated with the Debtors' chapter 11 cases. The listing of any party as an
"insider" is neither intended to be nor should be construed as a legal characterization of such party as an "insider," as such term is defined in section
101(31) of the Bankruptcy Code, and it does not act as an admission or waiver of any fact, right, claim, or defense, and all such rights, claims, and
defenses are hereby expressly reserved.

Notes:
[1] The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as applicable, are: Dynamic
Offshore Resources NS, LLC (0158); Fieldwood Energy LLC (6778); Fieldwood Energy Inc. (4991); Fieldwood Energy Offshore LLC (4494); Fieldwood
Onshore LLC (3489); Fieldwood SD Offshore LLC (8786); Fieldwood Offshore LLC (2930); FW GOM Pipeline, Inc. (8440); GOM Shelf LLC (8107); Bandon Oil
and Gas GP, LLC (9172); Bandon Oil and Gas, LP (9266); Fieldwood Energy SP LLC (1971); Galveston Bay Pipeline LLC (5703); and Galveston Bay Processing
LLC (0422).
                                                          Case 20-33948 Document 402 Filed in TXSB on 09/30/20 Page 3 of 10




                                                                                                                                                                             MOR ‐ 2
                                                                             UNITED STATES BANKRUPTCY COURT
                                                                                SOUTHERN DISTRICT OF TEXAS
                                                                           Houston    Division


   Case Name: FIELDWOOD ENERGY LLC, et al.                                                                         Petition Date:    August 3 and August 4, 2020
   Case Number: 20‐33948
   Month: August 2020

                                                                                CONSOLIDATED BALANCE SHEET
                                                                               Ending Balance at August 31, 2020

   in $ thousands
   Current assets:
      Cash and cash equivalents [1]                                                                                $      181,882
      Accounts receivable‐operating revenues                                                                               40,998
      Accounts receivable‐jib [2]                                                                                          33,316
      Accounts receivable ‐ other [3]                                                                                       9,786
      Inventory                                                                                                            36,685
      Prepaids                                                                                                             16,647
      Other current assets                                                                                                 27,370
   Total current assets                                                                                            $      346,684

   Other assets:
     Property, plant and equipment                                                                                 $    4,325,180
     Accumulated depreciation, depletion, amortization, and impairment                                                 (1,718,594)
     Financing costs                                                                                                        7,809
     Restricted cash [4] [5]                                                                                              254,010
     Long‐term contractual receivable                                                                                      52,520
     Other assets                                                                                                          62,850
   Total noncurrent assets                                                                                         $    2,948,296

   Total assets                                                                                                    $    3,330,459

Notes:
[1] A $2K adjustment will be booked in September to adjust for a misclassed journal entry in August.
[2] AR balance includes certain clearing accounts and is shown net of allowance for doubtful accounts
[3] Other accounts receivable includes operating expenses incurred by Fieldwood that have not yet been charged to expense or capital or billed to working interest parties
[4] Includes long‐term deposits the Company has made with primarily pipeline companies as a requirement of conducting business with these companies
[5] $47K adjustment to interest income will be reversed in September to adjust for overbooked interest income in August
                                                           Case 20-33948 Document 402 Filed in TXSB on 09/30/20 Page 4 of 10




                                                               UNITED STATES BANKRUPTCY COURT                                                                          MOR ‐ 3
                                                                 SOUTHERN DISTRICT OF TEXAS
                                                                          Houston   Division

   Case Name: FIELDWOOD ENERGY LLC, et al.                                                                                        Petition Date: August 3 and August 4, 2020
   Case Number: 20‐33948
   Month: August 2020

                                                                           CONSOLIDATED BALANCE SHEET
                                                                          Ending Balance at August 31, 2020
   in $ thousands
   Current liabilities:
        Trade accounts payable                                                                                                     $       1,253
        Trade accounts payable clearing [1]                                                                                                5,504
      Accounts payable                                                                                                                     6,756
      Accrued liabilities                                                                                                                 85,825
      Accrued interest                                                                                                                        29
      Current portion of asset retirement obligations                                                                                     30,703
      DIP financing                                                                                                                       10,000
      Other current liabilities                                                                                                              330
   Total current liabilities                                                                                                       $     133,643

   Other liabilities:
   Asset retirement obligations                                                                                                    $   1,188,561
   Deferred income taxes [2]                                                                                                              53,934
   Other long‐term obligations                                                                                                               782
   Liabilities subject to compromise                                                                                                   2,158,260
   Total liabilities                                                                                                               $   3,535,181

   Members' capital:
   Contributions                                                                                                                   $      743,366
   Earnings                                                                                                                            (1,004,255)
   Other members' capital                                                                                                                     (84)
   Noncash stock compensation                                                                                                              56,251
   Total members' equity                                                                                                                 (204,722)

   Total liabilities and members' equity                                                                                           $   3,330,459

Notes:
[1] Temporary clearing account for transactions that are to be transferred to another account. This account does not reflect true accounts payable liabilities.
[2] Deferred income tax is net of a valuation allowance of $255.9 million
                                           Case 20-33948 Document 402 Filed in TXSB on 09/30/20 Page 5 of 10




                                                 UNITED STATES BANKRUPTCY COURT                                                                         MOR ‐ 4
                                                   SOUTHERN DISTRICT OF TEXAS
                                                           Houston     Division


Case Name: FIELDWOOD ENERGY LLC, et al.                                                                    Petition Date: August 3 and August 4, 2020
Case Number: 20‐33948
Month: August 2020

                                                           SCHEDULE OF POST‐PETITION LIABILITIES
in $ thousands
                                                 Aug‐20          Sep‐20         Oct‐20         Nov‐20          Dec‐20         Jan‐21
TRADE ACCOUNTS PAYABLE                       $       1,253
TAXES PAYABLE: [1]
  Severance tax payable                                  22
  State income tax payable                              213
  Other taxes payable                                   133

SECURED DEBT POST‐PETITION                           10,000
OTHER ACCRUED LIABILITIES:
  Accrued interest                                       29
  Accrued transportation                              2,031
  Accrued LOE liability                              22,709
  Accrued R&M                                         4,515
  Accrued P&A                                         3,299
  Accrued Workover                                      148
  Accrued capex liability                             1,222
  Accrued bonus payroll                               1,760
  Accrued payroll, benefits, and G&A                  6,162
OTHER LIABILITIES [2]                                 1,891
TOTAL POST‐PETITION LIABILITIES [3][4]       $       55,387

Notes:
[1] Excludes deferred income tax of $53.9 million. Deferred income tax is net of a valuation allowance of $255.9 million
[2] Includes unearned revenue, oil/gas imbalances and other AP clearing account balances
[3] Excludes amounts in the owner advances payable, asset retirement obligations and trade accounts payable clearing accounts that accrued pre‐petition or are
liabilities not subject to compromise
[4] Excludes royalties accrued in the post‐petition period which will be paid to owners in accordance with the JIB motion
                                                  Case 20-33948 Document 402 Filed in TXSB on 09/30/20 Page 6 of 10




                                                                          UNITED STATES BANKRUPTCY COURT                                                                                                   MOR ‐ 5
                                                                            SOUTHERN DISTRICT OF TEXAS
                                                                               Houston     Division


      Case Name: FIELDWOOD ENERGY LLC, et al.                                                                                             Petition Date:        August 3 and August 4, 2020
      Case Number: 20‐33948
      Month: August 2020

                                                                                         AGING OF POST‐PETITION LIABILITIES [1]
      in $ thousands

                          DAYS                             TOTAL             TRADE ACCTS     SEVERANCE TAX STATE INCOME TAX   OTHER TAXES
                           0‐30                      $             1,525 $            1,156              22             213             133
[2]                       31‐60                                        84                 84
[3]                       61‐90                                        12                 12
                           91+                                       ‐                  ‐
                          Total                      $             1,622 $           1,253 $             22 $           213 $           133


                                                                                          AGING OF ACCOUNTS RECEIVABLE [4]
      in $ thousands
                         Month                             Aug‐20               Sep‐20                Oct‐20               Nov‐20                Dec‐20                Jan‐21
                          0‐30                       $          12,219
                         31‐60                                    5,821
                         61‐90                                    4,134
                          91+                                     9,463
                         Total                       $          31,638

      Notes:
      [1] Per FN [1] in MOR‐3, excludes trade accounts payable clearing account for transactions that are to be transferred to another account
      [2] Includes a $76K invoice that was voided and an $8K invoice that was paid. Aging date is based on invoice receipt date. Invoices were reflected as payables in August financials
      [3] The Company is in the process of evaluating this invoice related to an annual renewal for 8/31/2020 ‐ 8/31/2021. Invoice was reflected as payable in August financials. Aging date is based on
      invoice receipt date.
      [4] Excludes operating revenues receivable and other accounts receivable. The operating revenues receivable account reflects 2 months of estimated accrued
      receivables for the Company's operating and non‐operating interests. Other accounts receivable primarily includes operating expenses incurred by the Company that
      have not yet been charged to expense or capital, or billed to working interest parties.
                 Case 20-33948 Document 402 Filed in TXSB on 09/30/20 Page 7 of 10


                                            UNITED STATES BANKRUPTCY COURT                                                               MOR ‐ 6
                                              SOUTHERN DISTRICT OF TEXAS
                                                             Houston    Division

Case Name: FIELDWOOD ENERGY LLC, et al.                                                               Petition Date: August 3 and August 4, 2020
Case Number: 20‐33948
Month: August 2020

                                                     CONSOLIDATED INCOME STATEMENT
                                           For the period of August 1, 2020 through August 31, 2020
in $ thousands

Oil and gas revenues:
  Oil revenues                                                                                        $      29,447
  Gas revenues                                                                                                3,470
  Liquids revenues                                                                                            1,137
  Other revenues                                                                                              2,579
Total revenues                                                                                        $      36,633

Costs and expenses:
Lease operating expense                                                                               $      20,351
Repairs and maintenance                                                                                       5,682
Severance Tax                                                                                                    22
Transportation expense                                                                                        2,214
Workover expense                                                                                                184
Depreciation, depletion and amortization                                                                     19,929
Accretion expense                                                                                             7,832
Other operating                                                                                               1,230
Insurance expense                                                                                             3,038
Restructuring charges                                                                                           669
General and administrative expense                                                                            2,112
Total costs and expenses                                                                              $      63,263

Income from operations                                                                                $     (26,630)

Other income (expense):
  Interest income                                                                                     $         477
  Interest expense                                                                                          (11,923)
  Derivative settlements ‐ interest rate                                                                      2,157
  Reorganization items                                                                                       (2,768)
  Other                                                                                                        (328)
Net income                                                                                            $     (39,015)
Income tax (expense) benefit                                                                                    (17)
Net income                                                                                            $     (39,032)
                    Case 20-33948 Document 402 Filed in TXSB on 09/30/20 Page 8 of 10


                                                             UNITED STATES BANKRUPTCY COURT                                                                      MOR ‐ 7
                                                               SOUTHERN DISTRICT OF TEXAS
                                                                          Houston   Division

   Case Name: FIELDWOOD ENERGY LLC, et al.                                                                             Petition Date:       August 3 and August 4, 2020
   Case Number: 20‐33948
   Month: August 2020

                                                           CONSOLIDATED CASH RECEIPTS AND DISBURSEMENTS
                                                                 For the Period Ending August 31, 2020
   in $ thousands

   Operating Receipts:
     Receipts                                                                                                           $         74,771
   Total Operating Receipts                                                                                                       74,771

   Operating Disbursements:
   Payroll                                                                                                                         5,533
   Benefits                                                                                                                        1,484
   Interest Owner                                                                                                                    315
   JIB Non‐Operating                                                                                                               1,592
   LOE                                                                                                                             2,900
   Transportation                                                                                                                    588
   Taxes                                                                                                                             131
   Insurance/Surety                                                                                                                8,018
   G&A                                                                                                                               645
   Other                                                                                                                              86
   Total Operating Disbursements                                                                                        $         21,292

   Operating Cash Flow                                                                                                  $         53,479

   Interest & Fees                                                                                                                   827
   Restructuring Professional Fees                                                                                                   244
   Interest Earned [1]                                                                                                               (52)
   Cash Call                                                                                                                       3,532
   Restricted Cash Long Term Deposits                                                                                                178
   DB FINCO return of funds #2558                                                                                                    211
   Total Disbursements                                                                                                  $         26,233

   Net Cash Flow                                                                                                        $         48,538

   Beginning Book Cash Balance                                                                                          $        386,632
   Net Cash Flow Operating Account                                                                                                48,538
   Plus: Voided Checks                                                                                                               723
   Ending Book Cash Balance                                                                                             $        435,892



Notes:
[1] Excludes a $47K adjustment to interest income that will be booked in September to adjust for overbooked interest income in August
                                           Case 20-33948 Document 402 Filed in TXSB on 09/30/20 Page 9 of 10




                                                                               UNITED STATES BANKRUPTCY COURT                                                                               MOR ‐ 8
                                                                                 SOUTHERN DISTRICT OF TEXAS
                                                                                         Houston     Division


Case Name: FIELDWOOD ENERGY LLC, et al.                                                                                                                              August 3 and August 4, 2020
Case Number: 20‐33948
Month: August 2020

                                                                                 CASH ACCOUNT RECONCILIATION
In $ thousands
                                                                                                                            Escrow       Escrow
                                                                                               Bankruptcy‐   Restricted   Account –    Account –       FINCO
                                                                                                 Related     Cash Trust   Fieldwood    Fieldwood     Collections   Deposits ‐
Account Type                                      Operating      Revenue         FSA             Utilities      "A"       Energy LLC   Energy LLC     Account    Long Term [2]         Total [3]
                                                                                                             Wilmington                               Deutsche
Bank Name                                     Capital One     Capital One   Capital One        Capital One    Trust [1]     US Bank    J.P. Morgan      Bank         N/A
Account Number                                  x2209           x4666         x2306              x0534         x5000         x6000        x5624        x2558         N/A
Bank Balance                                  $      64,379 $      117,345 $           ‐    $         331 $     238,515 $        786 $       8,249 $             0   $     6,414   $     436,018
Less: Outstanding Checks                                (24)          (140)            (11)           ‐             ‐            ‐             ‐             ‐           N/A                (175)
Interest Income Adjustment [1]                          ‐              ‐               ‐              ‐               47         ‐             ‐             ‐               ‐                47
Book Balance                                  $      64,355 $      117,205 $           (11) $         331 $     238,561 $        786 $       8,249 $             0   $     6,414   $     435,890


Beginning Cash Balance (Per Books)            $       69,844 $      62,447 $               (9) $        0 $     238,510 $        785 $       8,249 $         211 $          6,592 $      386,629
Plus: Receipts                                        19,730        55,041             ‐              ‐               51           1             0           ‐               (178)        74,644
Transfers Between Accounts                              (340)          ‐                 9            331           ‐            ‐             ‐             ‐                ‐              ‐
Less: Disbursements                                  (24,879)         (283)            (11)           ‐             ‐            ‐             ‐            (211)             ‐          (25,384)
Ending Cash (Per Books)                       $       64,355 $     117,205 $           (11) $         331 $     238,561 $        786 $       8,249 $           0 $          6,414 $      435,890

Notes:
[1] Per footnote [5] in MOR‐2, reflects interest income of $47K that will be reversed out in September
[2] Per footnote [4] in MOR‐2, reflects long‐term deposits the Company has made with primarily pipeline companies as a requirement of conducting business with these companies
[3] Per footnote [1] in MOR‐2, excludes $2K misclassed journal entry which will be reversed in September
                                           Case 20-33948 Document 402 Filed in TXSB on 09/30/20 Page 10 of 10




                                                                       UNITED STATES BANKRUPTCY COURT                                                                                  MOR ‐ 9
                                                                         SOUTHERN DISTRICT OF TEXAS
                                                                               Houston     Division


Case Name: FIELDWOOD ENERGY LLC, et al.                                                                                                   Petition Date:        August 3 and August 4, 2020
Case Number: 20‐33948
Month: August 2020

                                                                            PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)‐(F) of the U. S. Bankruptcy Code) and the professionals.
Also, for insiders identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary.)

in $ thousands
INSIDERS                                      Type 8/4/20 ‐ 8/31/20              Sep‐20               Oct‐20                Nov‐20               Dec‐20                Jan‐21
Employee 1                                    Salary $            31
Employee 2                                    Salary              28
Employee 3                                    Salary              23
Employee 4                                    Salary              26
Employee 5                                    Salary              23
Employee 6                                    Salary              24
TOTAL INSIDERS (MOR‐1)                               $          154

in $ thousands
PROFESSIONAL                                           8/4/20 ‐ 8/31/20          Sep‐20               Oct‐20                Nov‐20               Dec‐20                Jan‐21
Opportune LLP                                         $             180
TOTAL PROFESSIONALS (MOR‐1)                           $             180
